Case 2:19-cv-14704-JMV-SCM Document 27 Filed 09/14/20 Page 1 of 5 PageID: 114




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


NOT FOR PUBLICATION


     ASHLEY STEITZ
                                                       Civil Action No.

                  Plaintiff,                           2:19-cv-014704-JMV-SCM
     v.

     MOONLIGHT MILE LLC d/b/a STEEL                    ON ORDER TO SHOW CAUSE FOR
     WHEEL TAVERN, CARLOS                              FAILURE TO COMPLY WITH
     ALVARADO and JOSE VENTURA, in                     COURT ORDERS
     their individual capacities,
                                                       [D.E. 22]
                 Defendants.

                               REPORT AND RECOMMENDATION

STEVEN C. MANNION, United States Magistrate Judge.

          Before this Court is its sua sponte Order to Show Cause why Plaintiff Ashley Steitz’s

(“Ms. Steitz”) complaint should not be dismissed for failure to comply with this Court’s orders. 1

For the reasons stated below, it is respectfully recommended that this case be dismissed without

prejudice.



I.        BACKGROUND AND PROCEDURAL HISTORY

          Ms. Steitz initiated suit in this Court on July 3, 2019, alleging sexual harassment,

discrimination, hostile work environment and retaliation claims. 2 On July 2, 2020, the Court


1
 (ECF Docket Entry No. (“D.E.”) 22). Unless indicated otherwise, the Court will refer to
documents by their docket entry number and the page numbers assigned by the Electronic Case
Filing System.
2
    (D.E. 1, Compl.).
Case 2:19-cv-14704-JMV-SCM Document 27 Filed 09/14/20 Page 2 of 5 PageID: 115




held a telephone conference for which Ms. Steitz did not attend. 3 On July 2, 2020, this Court

directed Ms. Steitz to respond to the Moonlight Mile Defendants’ discovery request within 14

days and informed her that failure to comply may lead to the dismissal of her claims. 4 Ms. Steitz

did not respond.

          On July 24, 2020, Ms. Steitz’s attorneys filed a motion to withdraw as her attorney for

repeated failures to respond to their numerous phone calls, emails and mailings about this case. 5

          On July 29, 2020, having failed to provide discovery, communicate with counsel, and

comply with the July 2, 2020 Order, this Court issued an Order to Show Cause requesting a

written response within 14 days from Ms. Steitz as to why her case should not be dismissed. 6

Ms. Steitz did not respond.

          Following a telephone conference with counsel on September 10, 2020, the Court granted

counsel’s request to withdraw 7 and instructed Ms. Steitz that she could retain new counsel within

seven days or proceed pro se. 8



II.       LEGAL STANDARD AND ANALYSIS

          Courts have the authority to dismiss an action for a party’s failure comply with the court's




3
    (D.E. 21, Mot. to Withdraw as Att’y by Counsel for Pl.).
4
    (D.E. 18, Order).
5
    Id.
6
    (D.E. 22, Order to Show Cause).
7
    (D.E. 25, Order).
8
    (D.E. 26, Order).

                                                                                                     2
Case 2:19-cv-14704-JMV-SCM Document 27 Filed 09/14/20 Page 3 of 5 PageID: 116




orders. 9 Federal Rules of Civil Procedure 16(a) through (e) prescribe standards governing pretrial

conferences, scheduling orders, and case management. Rule 16(f) provides, in relevant part, that

“[o]n motion or on its own, the court may issue any just orders . . . if a party or its attorney . . .

fails to obey a . . . pretrial order.” 10 This provision expressly incorporates the menu of sanctions

available in Rule 37(b)(2)(A)(ii)-(vii), among others, for dismissal following a failure to comply

with an order. 11 Such possible sanctions include “dismissing the action or proceeding in whole or

in part.” 12

          Before imposing a Rule 37 sanction that will effectively dispose of the case, the Court must

consider and weigh six factors as outlined by the Third Circuit in Poulis v. State Farm Fire &

Casualty Co. 13 The Poulis analysis calls on the Court to consider:

                  (1) [T]he extent of the party’s personal responsibility; (2) the
                  prejudice to the adversary caused by the failure to meet scheduling
                  orders and respond to discovery; (3) a history of dilatoriness; (4)
                  whether the conduct of the party or the attorney was willful or in bad
                  faith; (5) the effectiveness of sanctions other than dismissal, which
                  entails an analysis of alternative sanctions; and (6) the
                  meritoriousness of the claim or defense. 14

          These factors, however, need not be considered if the dismissal is without prejudice. 15



9
    Fed. R. Civ. P. 16(f)(1)(C); Fed. R. Civ. P. 41(b).
10
     Fed. R. Civ. P. 16(f)(1)(C).
11
     Fed. R. Civ. P. 16(f)(1).
12
     Fed. R. Civ. P. 37(b)(2)(A)(iii), (v).
13
   747 F.2d 863 (3d Cir. 1984); see also Knoll v. City of Allentown, 707 F.3d 406, 409 (3d Cir.
2013) (explaining that the Third Circuit has “required a Poulis analysis when a district court
imposes sanctions that are tantamount to default judgment because they inevitably lead to
liability for one party”).
14
     See Poulis, 747 F.2d at 868.
15
     Choi v. Kim, 258 F. App’x. 413, 417, n.5 (3d Cir. 2007).
                                                                                                     3
Case 2:19-cv-14704-JMV-SCM Document 27 Filed 09/14/20 Page 4 of 5 PageID: 117




          Accordingly, we will not address those factors here, except to note that Ms. Steitz is

responsible for her failure to comply with the Court’s orders. All litigants must comply with court

orders. 16 “When they flout that obligation, they . . . must suffer the consequences of their

actions.” 17 This Court ordered Ms. Steitz to respond to defendants’ discovery requests, within 14

days, 18 and to respond to its Order to Show Cause, issued on July 2, 2020, within 14 days. 19 Ms.

Steitz did not file any submission in response to either order and her attorneys’ numerous attempts

to communicate with her have gone unanswered. 20



III.      CONCLUSION

          For the reasons articulated above, the undersigned respectfully recommends that this case

be dismissed without prejudice. The Clerk shall mail a copy of this Report & Recommendation

to Ms. Steitz by regular and certified mail. The parties have fourteen days to file and serve any

objections to this Report and Recommendation. 21 The Court need not consider frivolous,




16
     See Burns v. Glick, 158 F.R.D. 354, 356 (E.D. Pa. 1994) (internal citations omitted).
17
     Id. (internal citations omitted)
18
     (D.E. 18, Order).
19
     (D.E. 22, Order to Show Cause).
20
     (D.E. 21, Mot. to Withdraw as Att’y by Counsel for Pl.).
21
     28 U.S.C. § 636; L. Civ. R. 72.1(c)(2).

                                                                                                 4
Case 2:19-cv-14704-JMV-SCM Document 27 Filed 09/14/20 Page 5 of 5 PageID: 118




conclusive, or general objections. 22




                                                            9/14/2020 12:46:20 PM


Original: Clerk of the Court
Hon. John M. Vazquez, U.S.D.J.
cc: All parties
    File




22
     See Battle v. United States Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987).

                                                                                     5
